PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above entitled and numbered cause be remanded to the United States Board of Tax Appeals with directions that it vacate its order determining the deficiencies in income tax in question, and enter its order of no deficiencies, and was submitted to the Court.
On consideration whereof, it is now here ordered and adjudged by this Court that the above entitled and numbered cause be remanded to the said United States Board of Tax Appeals for further proceedings to the end that it vacate its order determining the deficiencies in income tax in question and enter its order of no deficiencies.
It is further ordered and adjudged that the mandate of this Court issue without delay.